Title: To George Washington from Charles Smith, 27 August 1758
From: Smith, Charles
To: Washington, George



Dr Sir
Fort Loudoun Augt 27th 1758

I have inclos’d you three Weekly Returns Wherein you will se what strengt I am off, at this time.
There is one Christopher Hencely a Deserter from the First Virga Regt I have taken up he Promises for the time to come to be a very Dutifull Soldier but Did not Imagin any officers would a Meddleed with him, as he had been out of the servis so Long He Left us with Six more from the Dunkers just before the Scrumage at the Great meadoes.
by a Letter yesterday from the Governour, Wherein he says you inform’d him that I had about 20£ Left with me to Finnish the Well & to Close in the Buildings; the Miners Accot is come to more than that sum allready but still we continue for the want of water makes Duty very hard, as I am still ordered to carry on the well I Emagin you k[n]ow best how the Blacksmith’s is to come at their Parts as these Parts Runs Prety High.
Hardwick was here Yesterday & tels me there is a Worse Prospect this Year for a Crop as he Ever see. I Persuaided him if he had not constant work for the Negroes to set some of them to cuting of Wood for the Iron Workes.
we have no News here worth Relating as I Refaire it to the Papers sent up.
The Raingers still keep on the Scout & have not Put them in my Weekly Returns to You but shall take your advice before I send to the Governour as he thinks it Nessary as they Should Guarde the Stors but Let Duty be Ever so hard I Would sooner have them away then shuch a Grumling.

So many Men being Sick in this Garrison as I am Oblige to Advance a Prety Deal, for Doctrs Medisens & other Necessary as they cant Possible Do with out—some with the Flucks Rumatics Fits Sore leggs, & the Foul Deseas it cant be supposd that these men can be savd with out sufficient care takien of them & I being not a gudge the Doctrs may Impose on me, as they think Proper.
I have no more to add as all Friends is Weell believe I am Dr Sr Your Friend & very Hhble Servt

Chas Smith

